Case 2:15-cr-00200-KJD-PAL Document 83 Filed 06/01/20 Page 1 of 4
Case 2:15-cr-00200-KJD-PAL Document 83 Filed 06/01/20 Page 2 of 4
Case 2:15-cr-00200-KJD-PAL Document 83 Filed 06/01/20 Page 3 of 4
Case 2:15-cr-00200-KJD-PAL Document 83 Filed 06/01/20 Page 4 of 4




                                  7/9/2020 at 10:00 am in 3D before Magistrate
                                  Judge Cam Ferenbach.


                                                          7/14/2020 at 9:00 am in 4A

  before Judge Kent A. Dawson.

                   1st day of June, 2020.




                                      UNITED STATES MAGISTRATE JUDGE
